Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19, the prior art cited fails to disclose a wearable computer capable of removal detection comprising:  a security strap; wherein the security strap contains a microcontroller and a conductor, is wearable on a wrist of an offender, and which security strap is attached to a programmable smartwatch; and a security strap transmitter in communication with the smartwatch. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search. 
Regarding claims 7 and 20, the prior art cited fails to disclose a wearable computer capable of removal detection comprising: a security strap; wherein the security strap contains an RFID tag and is wearable on a wrist of an offender, which security strap is attached to a programmable smartwatch; wherein the smartwatch is programmed to interrogate the RFID tag at periodic intervals for an identification sequence transmission. Because of these limitations in the context of other limitations .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
February 27, 2021